Citation Nr: 0428531	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an effective date prior to March 29, 1990 
for service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had service from July 1968 to February 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  In February 1996, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran 
appealed, and in June 2001, the Board granted the claim.  In 
July 2001, the RO assigned an effective date for service 
connection for PTSD of March 29, 1990.  The veteran has 
appealed the issue of entitlement to an effective date prior 
to March 29, 1990 for service connection for PTSD.  In May 
2002, the RO denied a claim of entitlement to service 
connection for hearing loss.  The veteran has appealed.  

In October 2002, the veteran sent a written form to the RO in 
which he stated that he wanted a hearing at the Central 
Office.  On the same day, his representative filed a form 
stating that the veteran did not want a Board hearing.  In 
May 2004, the Board sent the veteran a letter requesting that 
he clarify whether or not he wanted a hearing.  In June 2004, 
the veteran replied, and stated that he no longer wanted a 
hearing and he indicated that he desired to have his claims 
adjudicated on the evidence of record.  Accordingly, the 
Board will proceed without further delay.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  


Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran as to the issue of entitlement to an 
earlier effective date for service connection for PTSD.  The 
appellant has not waived his right to receive such notice.  
See Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  This VCAA notification letter must be provided by 
the RO.  See Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating 
the regulation which empowered the Board to issue written 
notification of the VCAA).  The Board notes that VAOPGCPREC 
8-2003 (Dec. 22, 2003) is not for application in this case, 
as the veteran was never provided with VCAA notice on the 
issue of service connection for PTSD.  In VAOPGCPREC 8-2003, 
VA's General Counsel held that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  

A review of the veteran's claims file shows that it contains 
a March 1976 letter from the Social Security Administration 
(SSA) which indicates that the veteran had been awarded 
benefits.  The claims file does not currently contain the 
SSA's decision or its supporting medical evidence.  On 
remand, these records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

With regard to the claim for service connection for hearing 
loss, the veteran is shown to have served in an artillery 
unit during service in Vietnam.  VA outpatient treatment 
reports show the following: in March 1971, the veteran sought 
treatment for complaints of tinnitus, right ear; in February 
1976, he sought treatment for complaints of right earache, 
and the diagnosis was otitis, external; in May 1983, he 
sought treatment for bilateral tinnitus, ear pain and 
discomfort, and the diagnosis was bilateral otitis; in June 
1988, he was noted to have left ear tinnitus and decreased 
auditory acuity; in December 1988, he was noted to have 
bilateral hearing loss, and was recommended for binaural 
amplification.  An opinion has not been obtained concerning 
whether the veteran's bilateral hearing loss is related to 
his military service.  Under the circumstances, the veteran 
should be given an examination to obtain such an opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

1.  With regard to the claim of 
entitlement to an effective date prior to 
March 29, 1990 for service connection for 
PTSD, all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should schedule the veteran 
for VA audiological and ear disease 
examinations.  An opinion should be 
provided as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
hearing loss is related to his service.  
The rationale for all opinions expressed 
must be provided.  The claims file must 
be provided to the examiner in connection 
with the examination.

4.  Thereafter, the RO should 
readjudicate these claims.  If either of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





